Citation Nr: 0606923	
Decision Date: 03/09/06    Archive Date: 03/23/06	

DOCKET NO.  00-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the claim may be reopened.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from March 1974 to January 
1976.

A review of the evidence of record discloses that by decision 
dated in November 1997, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for PTSD.  
That decision is final.  See 38 U.S.C.A. § 7104 (West 2002).

By decision dated in August 2002, the Board found that new 
and material evidence had not been submitted so as to reopen 
the previously denied claim of entitlement to service 
connection for PTSD.  The appellant appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a Joint Motion for Partial Remand in August 
2003, in pertinent part, the case was remanded to the Board 
for further appellate proceedings.  The case was then 
remanded by the Board in February 2004 primarily for 
procedural purposes.  The case has been returned to the Board 
for appellate review. 


FINDINGS OF FACT

1.  By decision dated in November 1997, the Board denied 
service connection for PTSD.

2.  The evidence associated with the claims file subsequent 
to the 1997 Board decision is essentially cumulative or 
redundant and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The November 1997 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 20.1100 (2005).

2.  Evidence added to the record since 1997 Board decision is 
not new and material and the claim for entitlement to service 
connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2005).  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2005).  The VCAA 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a substantially complete or complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159.  
VCAA notice should be provided before the initial unfavorable 
agency of original jurisdiction decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Review of the record shows that VA has fulfilled its duties 
to notify and assist the veteran with his claim.  
Accordingly, the Board may issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.  

The veteran has been informed of the evidence needed to 
reopen his claim on several occasions since a letter was 
issued to him in April 2000.  The case was remanded by the 
Board in February 2004 to ensure compliance with the VCAA.  
The veteran was sent letters dated in June 2004 and February 
2005 specifically addressing the requirements of the VCAA.  
He was told in the latter communication that critical 
evidence would be information showing his participation in 
combat in April and/or May 1975 and he was told that 
corroborating evidence would be something like a statement 
from another participant in the evacuation of Saigon in 1975 
or the boarding of the S. S. Mayaguez.

The Board finds that everything reasonable to help the 
veteran has been done.  Another remand for further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Further development 
and further expending of VA's resources is not warranted.  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor or 
stressors actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
current inservice stressor or stressors.  38 C.F.R. § 3.304 
(f) (2005).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154 (b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304 (f).  
Participation in combat, a determination that is made on a 
case-by-case basis, requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  If the VA 
determines that the veteran engaged in combat with the enemy 
and the alleged stressor is combat related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's incurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154 (b); Cohen, 10 Vet. App. 
at 146-47; Zarycki, 6 Vet App. at 98; 38 C.F.R. § 3.304 (f).  
If, however, VA determines that either the veteran did not 
engage in combat with the enemy, or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.
  
In general, Board decisions are final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  A final decision may not be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material evidence" is 
presented or secured with respect to that claim.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

The Board notes that there has been a regulatory change with 
respect to new and material evidence which applies 
respectively to all claims made on or after August 29, 2001.  
See 38 C.F.R. § 3.156 (a).

The request to reopen the claim was received in August 1999, 
a time prior to the regulatory change with respect to new and 
material evidence.  Accordingly, the former version of the 
law is applicable in this case.  That version states that:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a).  


Analysis

When the claim for service connection for PTSD was denied by 
the Board in 1997, it was determined that, while the veteran 
had been given a diagnosis of PTSD on various occasions by 
VA, such a diagnosis had to be based on credible 
corroborating evidence of a stressor.  The Board found there 
was no credible corroborating evidence that the veteran was 
exposed to a stressor in Vietnam, to include reported 
stressful events pertaining to the veteran's participation in 
the evacuation of Saigon in 1975 and no credible 
corroborating evidence that he participated in the liberation 
or recovery of the S.S. Mayaguez.

The evidence of record at the time of the Board's November 
1997 decision included the veteran's report of discharge (DD 
Form 214) that reflects his principal military occupational 
specialty was that of a combat engineer.  Decorations and 
citations received were listed as the National Defense 
Service Medal and the Rifle Marksman Badge.  

Also of record were the service medical records.  They were 
reported as negative for any complaints or findings 
indicative of a psychiatric disorder.  At the time of 
separation examination in January 1976, psychiatric status 
was recorded as normal.  

Additional evidence at the time of the 1997 decision included 
VA medical records dating from 1978 to 1987.  One report of 
VA hospitalization in August 1978 revealed the veteran was 
hospitalized after trying to jump through a first floor 
window.  It was noted that he had been previously 
hospitalized by the psychiatric service in May 1977 with a 
diagnosis of borderline syndrome subsequent to a fight.  A 
history of polydrug abuse was noted.  Notation was also made 
that the veteran had sustained multiple trauma in an 
automobile accident, and "from fighting both in what were 
reported as combat and civilian life."  At the time of 
discharge, the principle diagnosis was borderline syndrome, 
decompensated.

VA medical evidence dated in September 1978 reflects the 
veteran was a self-referral after a two-week period of 
hospitalization which he believed had not helped him.  He 
stated his nerves had been bad for some eight years.  He 
dated this back to his wife having divorced him while he was 
serving in Vietnam.  He stated he had  intense rage toward 
his wife.  Mental status examination at that time was without 
reference to symptoms associated with PTSD.  The impression 
was a severe character disorder.  

Additional medical evidence included the report of a VA 
outpatient visit in January 1995.  It was noted the veteran 
was a "Vietnam combat vet "who was seeking treatment on the 
advice of his lawyer due to a pending charge of driving while 
intoxicated.  The veteran described himself as depressed and 
mad at the world.  He dated his problems back to service when 
his wife left him.  He stated he had flashbacks and 
nightmares and did not like to talk about his Vietnam 
experiences.  Continuing problems with polysubstance abuse 
were noted.  He was hospitalized in February 1995 and 
diagnoses at the time of discharge in March were continuous 
alcohol dependence and polydrug abuse.  

Additional evidence included the report of a VA examination 
of the veteran in December 1987.  The veteran related that 
while serving in Cambodia and Vietnam in 1974 and 1975 he saw 
helicopters getting blown out of the sky with people he knew 
in them, as well as having recollections of Vietcong throwing 
babies off ships during the evacuation from Saigon.  He 
stated that he tried to stay "stoned" for years so that he 
did not have to think about his experiences.  Notation was 
made that he did not have current drug or alcohol abuse.  He 
was given a diagnosis of moderate to severe chronic PTSD.  

Additional medical evidence included varying psychiatric 
diagnoses, including PTSD.

Also of record before the Board at the time of its 1997 
decision were transcripts of hearings at the RO in October 
1991 and again in July of 1993.  At these hearings the 
veteran testified that he served in Vietnam in May 1975 and 
helped in the evacuation of the U.S. Embassy as a member of 
Operation EAGLE PULL.  He claimed that he was assigned to the 
3rd Engineer Battalion, but was then "shuffled around."  He 
stated he joined the 1st Battalion of the 4th Marines on 
board the U.S.S. Mount Vernon.  He indicated that no orders 
had been cut because he was needed immediately.  He stated 
that the ship's participation in the evacuation was a 
frightening traumatic experience for him.  He further 
testified that he was also sent to Cambodia aboard the U.S.S. 
Okinawa to board the merchant ship S.S. Mayaguez in August 
1975.  He recalled that as a combat engineer he had expertise 
in explosives and was sent to board the Mayaguez for the sole 
purpose of seeing whether it was booby-trapped.  He claimed 
that although the ship was deserted, the incident was 
traumatic because he did not know whether he was going to die 
or not.  He said that during that time he saw three 
helicopters blown from the sky and he knew everyone aboard, 
although no rescue attempts were made because there was 
nothing left.

Additional evidence before the Board at the time of its 1997 
decision included a copy of an article entitled Frequent 
Wind:  Organization and Assembly.  The article reflected that 
the 1st Battalion of the 4th Marines was tasked with 
amphibious evacuation responsibilities during Operation 
FREQUENT WIND.  It was also indicated that the unit was 
located in the Philippines and was placed on alert status to 
augment a landing team during the evacuation of the United 
States Embassy in late April 1975.  

The command chronology of the unit was also of record at the 
time of the 1997 Board decision.  The information revealed 
that Headquarters and Service Company provided a "small 
command group" to a boarding force of 59 Marines leading to 
the recovery of the Mayaguez.  It was indicated that the 
boarding team was flown to Thailand in the early morning 
hours of May 14, 1975.  There, they boarded the U.S.S. Holt.  
That ship pulled alongside the Mayaguez and its personnel 
subsequently boarded the merchant ship unopposed.  

Also of record was a statement from an acquaintance dated 
June 1993.  He indicated he had known the veteran for three 
years and believed the veteran had PTSD.  

Also of record was an April 1997 communication from the 
Office of the Commandant, Headquarters, United States Marine 
Corps.  The report reflected that the veteran was not on the 
list to receive the Combat Action Ribbon.  Notation was also 
made that he served with the Headquarters and Service 
Company, 1st Battalion, 4th Marines, 3rd Marine Division, 
from April 18, 1975, to June 1, 1975, and was credited with 
hostile fire pay and tax exclusion for the month of April 
1975.

Also for consideration by the Board at the time of its 1997 
decision was a June 1997 statement from the veteran's mother 
in which she indicated that the veteran had been a vibrant 
individual prior to service, but had returned a broken person 
who had difficulty sleeping at night.  

The evidence received subsequent to the November 1997 
decision includes VA medical records dating from 1999.  They 
refer to continuing treatment for psychiatric disorders, to 
include PTSD.  

Other records include a copy of the 1993 statement from the 
individual who stated he had known the veteran for three 
years.  

Additional evidence included general information regarding 
Vietnam prisoners of war and those missing in action.  They 
contain no reference whatsoever to the veteran himself.  

Also received was the report of a March 2000 VA examination 
of the veteran.  He was examined for a disorder having 
nothing to do with PTSD.  No reference was made to PTSD 
symptomatology.

More recent evidence includes a July 2005 statement from a 
social worker and a psychiatrist at the VA Medical Center in 
Brecksville, Ohio.  They stated the veteran was seen every 
three weeks for individual therapy at that facility.  They 
stated the veteran "has been diagnosed with PTSD."  

Additional evidence received subsequent to the 1997 decision 
reveals that the veteran was awarded the Armed Forces 
Expeditionary Medal, the Vietnam Service Medal, the 
Meritorious Unit Commendation Ribbon, and the Sea Service 
Deployment Ribbon.  The Meritorious Unit Commendation 
citation was to the Commander of the 7th Fleet.  It pertained 
to service from March 30, 1975, to May 7, 1975, for 
Operations EAGLE PULL and FREQUENT WIND.  No reference 
whatsoever was made to the veteran in the citation.

Received at the Board in February 2006 was a statement from a 
long-time friend who expressed his belief that the veteran 
had PTSD.  There is no indication that the individual, a 
youth pastor, has any medical expertise.

While the veteran has submitted new evidence, it is 
essentially cumulative or duplicative of evidence previously 
of record.  The Board acknowledges the veteran has been given 
the diagnosis of PTSD by various mental health professionals.  
However, this diagnosis has been based on history provided to 
them by the veteran.  The Board at the time of its 1997 
decision was aware of the existence of the diagnosis of PTSD.  
The denial action at that time was based on the absence of a 
verified stressor.  The veteran has submitted no verifiable 
evidence of the existence of a stressor.  The evidence such 
as the Meritorious Unit Commendation Citation is new, but 
makes no reference to the veteran himself.  



						(Continued on next page)







Essentially, then, the additional evidence is cumulative in 
nature and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the evidence of record since the 1997 decision 
is not new and material and the claim is therefore not 
reopened.



ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for PTSD is not 
reopened.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


